Case 1:12-cr-00435 Document 130 Filed on 11/14/19 in TXSD Page 1 of 1

 

 

 

 

 

 

 

 

ao. bari 8) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS FOR COURT USE ONLY
TRANSCRIPT ORDER ROE SE:

Please Read Instructions:

1. NAME 2. PHONE NUMBER 3, DATE

Chris Flood 713-223-8877 11/14/19

4, DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7. ZIP CODE

chris@floodandflood.com, laurie@floodandflood.com Houston TX 77002

8. CASE NUMBER 9, JUDGE DATES OF PROCEEDINGS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1:12-cr-435-1 Mag. Judge Morgan 10. FROM 4/26/18 | 11. TO 4/26/18
12, CASE NAME LOCATION OF PROCEEDINGS
USA v. Yarrington Ruvalcaba 13. cITY Brownsville | 14. STATE TX
15. ORDER FOR
[C] ApPea CRIMINAL CRIMINAL JUSTICE ACT BANKRUPTCY
NON-APPEAL LJ civit IN FORMA PAUPERIS [_] oTHER
16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)
PORTIONS DATE(S) PORTION(S) DATE(S)
VOIR DIRE [_] TESTIMONY (Specify Witness)
OPENING STATEMENT (Plaintiff)
Ll OPENING STATEMENT (Defendant)
CLOSING ARGUMENT (Plaintiff) PRE-TRIAL PROCEEDING (Spcy)
|] CLOSING ARGUMENT (Defendant)
[| OPINION OF COURT
JURY INSTRUCTIONS OTHER (Specify)
[| SENTENCING Arraignment 4/26/18
|| BAIL HEARING
17, ORDER
ORIGINAL
CATEGORY | (includes Certified Copy to | FIRST COPY ADDITIONAL NO. OF PAGES ESTIMATE COSTS
a COPIES
lerk for Records of the Court)
NO. OF COPIES
ORDINARY LJ
NO. OF COPIES
14-Day i |
NO. OF COPIES
EXPEDITED Lj Lj
NO. OF COPIES
3-Day Cj Cj
NO. OF COPIES
DAILY C Cj
NO. OF COPIES
HOURLY C) Cj
REALTIME C) CJ

 

   

  

CERTIFICATION (18. & 19.)

 
 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By signing below, I certify that I will pay all charges ESTIMATE TOTAL

deposi s additional). 0.00
18. SIGNATURE PROCESSED BY
19. DATE Lid a PHONE NUMBER
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS

DATE BY
LORDER RECEIVED
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES 0.00
TRANSCRIPT RECEIVED LESS DEPOSIT 0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUE 0.00
DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY

 
